Rl£D INCOURT 0C A?=£ALS
                                                            1Ml Cojr. c^Appeals district




                                                                                           FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/4/2015                                                         COA No. 12-13-00260-cr
Hernandez, Oscar                Tr. Ct. No. 17,690                                           PD-0736-15
On this day, the Appellant's Pro Se petition for discretionary review has been
reiuseu.

                                                                                 Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *